Opinion filed May 25, 2017




                                      In The


        Eleventh Court of Appeals
                                  ___________

                             No. 11-17-00117-CR
                                ___________

 JERAMIE CASTILLO A/K/A JERAIME CASTILLO, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 26183A


                     MEMORANDUM OPINION
      Appellant filed an untimely notice of appeal from a conviction for the offense
of assault family violence with two priors. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on March 2, 2017, and that his notice of appeal was filed in the district
clerk’s office on May 4, 2017. When the appeal was filed in this court, we notified
Appellant that the notice of appeal appeared to be untimely—as it was due to be filed
on or before April 3, 2017. We also informed Appellant that the appeal may be
dismissed for want of jurisdiction, and we requested that Appellant respond to our
letter and show grounds to continue. Appellant has not responded to our letter.
      Pursuant to TEX. R. APP. P. 26.2(a), a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that Appellant did not file a motion for new trial and that his
notice of appeal was not filed with the clerk of the trial court until sixty-three days
after sentence was imposed. The notice of appeal was, therefore, untimely. Absent
a timely filed notice of appeal or the granting of a timely motion for extension of
time, we do not have jurisdiction to entertain the appeal. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
      This appeal is dismissed for want of jurisdiction.


                                                       PER CURIAM


May 25, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            2